Citation Nr: 1046968	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  05-36 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disability.

2. Entitlement to service connection for a cervical spine/neck 
disability. 

3. Whether new and material evidence has been submitted to reopen 
a claim for entitlement to service connection for reactive airway 
disease (also claimed as asthma).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to December 1998.  
The Veteran later served in the Alabama Army National Guard 
(ARNG) from July 12, 2003, to July 26, 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Jurisdiction over the Veteran's case was subsequently 
transferred to the Montgomery, Alabama RO.

The issues of entitlement to service connection for reactive 
airway disease and/or asthma, entitlement to service connection 
for a neck disability, and entitlement to service connection for 
a low back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In August 1999, the RO denied the Veteran's claim for service 
connection for reactive airway disease, claimed as asthma.  The 
Veteran did not appeal.

2. Evidence received since the August 1999 decision is neither 
cumulative nor redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The RO's August 1999 rating decision is final as to the claim 
of service connection for reactive airway disease (asthma). 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. New and material evidence has been received since the August 
1999 rating decision and the Veteran's claim for service 
connection reactive airway disease/asthma is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and to 
assist claimants.

The notice requirements of the VCAA require VA to notify a 
Veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will attempt to 
obtain and which evidence he is responsible for providing. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). However, in light of the favorable determination 
with respect to whether new and material evidence has been 
submitted, and the need to remand for additional information with 
regard to the merits of the case, no further discussion of VCAA 
compliance is needed.

New and Material Evidence 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time. 38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim. Id. Service connection may also 
be granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Service incurrence or 
aggravation may be presumed when a malignant tumor is manifested 
to a compensable degree within one year of separation from 
qualifying military service. 38 C.F.R. §§ 3.307, 3.309. 

In general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

If new and material evidence is presented or secured with respect 
to a claim that has been finally disallowed, the claim shall be 
reopened and reviewed. See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  

In a rating action dated in August 1999, the RO denied service 
connection for reactive airway disease, claimed as asthma.  In 
the August 1999 rating decision, the RO determined that the 
Veteran's asthma pre-existed his period of active service and 
that there was no evidence that such condition was aggravated 
therein.  The Veteran's request to reopen a claim of entitlement 
to service connection for asthma was received in September 2003.  
The October 2004 rating decision, which is the subject of the 
current appeal, denied the Veteran's request to reopen his claim 
because the evidence submitted was not new and material.  The 
Veteran filed a timely substantive appeal in November 2005.  More 
recently, a September 2009 Supplemental Statement of the Case 
appears to have reopened the claim because the RO addressed the 
issue on the merits. See September 2009 SSOC, pp. 14-15.  

Nevertheless, the question of whether new and material evidence 
has been received to reopen each claim must be addressed in the 
first instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no 
such evidence has been offered, this is where the Board's 
analysis must end; hence, what the RO may have determined in this 
regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d 
at 1383.  The Board has characterized the claim accordingly.

It should be pointed out that VA promulgated amended regulations 
implementing the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  There was a new provision, 38 C.F.R. § 3.156(a), 
which redefines the definition of "new and material evidence." 
This provision is applicable only for claims filed on or after 
August 29, 2001.  The Veteran's petition to reopen the claim for 
entitlement to service connection was received in September 2003.  
As such, the amended provision is for application in this case 
and is set forth below.

"New" evidence is defined as evidence not previously submitted to 
agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. Justus 
v. Principi, 3 Vet. App. 510 (1992). However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108. See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for his 
claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Analysis 

Again, an August 1999 rating decision denied the Veteran's 
original claim seeking service connection for reactive airway 
disease, claimed as asthma.  In denying the claim at that time, 
the RO noted that the Veteran's asthma pre-existed service and 
that there was no evidence that condition permanently worsened as 
a result of service (i.e., aggravation).  Notice of the 
determination was provided to the Veteran by a letter dated 
August 6, 1999.  The Veteran did not perfect an appeal of this 
decision, and it became final. 38 U.S.C.A. § 7105.

The evidence of record at the time of the previous final denial, 
in August 1999, included the Veteran's service treatment records 
from his period of active service from 1989 to 1998 and a VA 
examination dated in May 1999.  

Notably, enlistment examination does not indicate a history of 
asthma or restrictive airway disease; rather, the July 1989 
examination report shows that the Veteran's lungs and chest were 
normal.  On a contemporaneous Report of Medical History the 
Veteran indicated that he did not have (nor did he currently 
have) asthma, shortness of breath, and/or pain or pressure in 
chest.  Beginning in 1990, however, the Veteran's service 
treatment records show numerous instances of treatment for asthma 
and restrictive airway disease.  Some records indicate an onset 
in 1987, 1989, or 1990; other records show questionable diagnoses 
of restrictive airway disease and/or asthma, as well as multiple 
complaints of "asthma attacks."  An August 1994 five-year 
physical examination report again indicates normal lungs and 
chest, but a contemporaneous Report of Medical History is 
positive for asthma, shortness of breath, and chest pain.  A May 
1995 pulmonary function test (PFT) reflects normal spirometry 
results, with no obstructions or other abnormalities.  A December 
1998 separation Report of Medical History indicates a history of 
asthma since birth.  A contemporaneous Report of Medical 
Examination shows normal lungs and chest and does not refer to 
either restrictive airway disease or asthma.  

Notably, the May 1999 VA examination report indicates an 
approximate onset of asthma in 1990; the examiner diagnosed 
reactive airway disease with intermittent exacerbations over the 
years, but failed to provide any opinion as to etiology.  There 
was also no indication from the VA examiner that the condition 
pre-existed service.  It also does not appear that the examiner 
reviewed any of the Veteran's service treatment records (or those 
from his period of service with the ARNG) prior to making his 
medical assessment/diagnosis.  

The RO denied the Veteran's claim in August 1999 because it found 
that the Veteran's asthma pre-existed service and that it was not 
aggravated therein.  The Board finds that since the August 1999 
rating decision, the Veteran has submitted new and material 
evidence in order to reopen his claim.  In particular, the report 
of a March 2010 VA compensation and medical examination indicates 
that the Veteran's reactive airway disease may not have pre-
existed service and that it was at least as likely as not that 
the condition was caused by or a result of active duty.  The 
examiner based his conclusion on treatment during service and 
continuity of symptomatology.  The Board finds this evidence is 
not cumulative and redundant because it had not been submitted 
before to agency decision-makers.  Thus, it is new.

As the above VA compensation and pension examination provides 
medical evidence of current treatment for restrictive airway 
disease, and further suggests that such condition may not have 
pre-existed service but was rather caused or aggravated by 
service, such evidence relates to an unestablished fact necessary 
to substantiate the claim for service connection.  The Board 
notes that the credibility of the newly submitted evidence is 
presumed in determining whether or not to reopen a claim. Justus 
v. Principi, 3 Vet. App. 510 (1992).  Thus, it raises a 
reasonable possibility of substantiating the claim. See 38 C.F.R. 
§ 3.156(a) (2010). Accordingly, the additional evidence is also 
material. As new and material evidence has been received, the 
claim for service connection for reactive airway disease/asthma 
is reopened, and must be considered in light of all the evidence, 
both old and new.


ORDER

Since new and material evidence has been received, the claim for 
service connection for reactive airway disease, claimed as 
asthma, is reopened.


REMAND

Reactive Airway Disease, Claimed as Asthma 

Having reopened the Veteran's claim, the Board must now determine 
whether the reopened claim of entitlement to service connection 
for reactive airway disease, claimed as asthma, may be granted on 
the merits, de novo.  However, the Board finds that further 
development of the record is needed prior to appellate 
consideration of this claim.

In particular, the Veteran's claim must be remanded for a VA 
examination and opinion to determine whether the diagnosed 
reactive airway disease and/or asthma clearly and unmistakably 
preexisted service.  In this regard, every Veteran shall be taken 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects noted at the time of 
the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disease or injury 
existed before acceptance and enrollment and was not aggravated 
by service. 38 U.S.C.A. §§ 1111, 1137.

In this case, it is not clear whether the Veteran's restrictive 
airway disease/asthma pre-existed service and, if so, whether it 
was permanently aggravated therein.  Indeed, the Veteran's 1989 
entrance examination is silent as to complaints, treatment, or 
diagnoses relating to asthma or restrictive airway disease.  
Service treatment records show that he was subsequently treated 
for asthma attacks and reactive airway disease on numerous 
occasions during service from 1990 to 1998.  However, the record 
also contains multiple references to a long-standing history of 
asthma (e.g., since birth/childhood).  

The Board acknowledges that the August 2010 VA examiner opined 
that it was at least as likely as not that the reactive airway 
disease was caused by, or is a result of active service.  His 
rationale was based on" treatment during active service, ongoing 
condition with PFT findings", and "similar complaints."  
However, the examiner failed to address evidence of record which 
suggest that the condition pre-existed service; therefore, 
further medical comment concerning the etiology and approximate 
onset of the RAD/asthma is needed to decide this claim. 

Neck Disability 

At the outset, it is noted that the Veteran does not contend that 
he injured his neck during his first (and only) period of active 
service in the U.S. Navy, from August 1989 to December 1998.  
Rather, he asserts that he sustained a neck injury during a 
period of inactive duty for training (IDT) in June 2000 and that 
his current neck disability, diagnosed as degenerative disc 
disease of the cervical spine, is a residual thereof.  

In this regard, a June 13, 2000, Line of Duty report shows that 
the Veteran was, in fact, involved in a motor vehicle accident 
while on IDT at Camp McClellan on June 11, 2000.  The report 
indicates that the Veteran was riding in the back of an M2 
Bradley vehicle when it came to a sudden stop.  According to the 
report, all of the equipment and two soldiers were thrown on top 
of the Veteran; consequently, he suffered a neck injury and was 
evacuated.  The report also indicated that the "injury was 
incurred in the line of duty."  Contemporaneous private 
hospitalization reports show that the Veteran was diagnosed with 
neck strain.  X-rays of the cervical spine revealed normal 
findings. 

There are no other complaints, treatment, or diagnoses relating 
to the Veteran's neck until September 2004, at which time he 
underwent a C & P examination.  The Veteran reported that he 
injured his neck in a motor vehicle accident in 2000.  X-rays of 
the cervical spine revealed degenerative joint disease.  The 
diagnosis was cervical spine fracture, by history.  

Private treatment records from Memorial Health Care dated in 2009 
show complaints of chronic neck pain.  

A May 2010 VA examination report shows that the examiner provided 
a diagnosis of mild degenerative disc disease and opined that the 
condition was at least as likely as not cause by or a result of 
active duty.  The rationale for the opinion was "documentation 
and verification of medical treatment notes" and "continuity of 
condition indicating chronicity, x-ray findings."  Based on the 
foregoing rationale, or lack thereof, the Board finds that 
clarification is needed with respect to the nature and etiology 
of the Veteran's current neck condition.  The Board acknowledges 
that the Veteran sustained a neck injury, diagnosed as neck 
strain, while on IDT in June 2000.  However, what is not clear is 
whether the Veteran's in-service neck strain (i.e., "injury") 
resulted in a residual, chronic neck disability, to include the 
currently diagnosed degenerative disc disease of the cervical 
spine.  In this regard, the May 2010 VA examiner provided no 
specific insight as to the nature, time of onset, and/or etiology 
of such disorder.  Here, the Board also notes that the VA opinion 
is inconsistent.  On the one hand, the examiner's rationale is 
based on "continuity of condition indicating chronicity."  On 
the other hand, the examiner acknowledges in his narrative 
summary that there had been no further treatment for the cervical 
spine injury since the MVA in 2000.  These questions and 
inconsistencies should be resolved upon remand as indicated 
below.  

Low Back Disability  

The Veteran also contends that service connection is warranted 
for a low back disability, which he believes either first 
manifested during a period of ADT in July 2003, or was 
permanently aggravated therein.   

In this regard, a July 20, 2003, Line of Duty Report shows that 
the Veteran was on guard duty (ADT) when he began to experience 
back pain.  He subsequently went to the Aid Station and was 
treated for low back pain and probable bulging disk.  At that 
time, the Veteran complained of having low back pain for a period 
of 2 months prior, with worsening symptoms and lower extremity 
radiation.  The Line of Duty Report similarly indicates a history 
of several weeks of back pain with paresthesia of the lower 
extremity.  The Report also concluded that the injury was not 
incurred in the line of duty.  

Notably, the record also contains a second Line of Duty 
Determination dated in November 2004 showing that "radiculopathy 
S1 probable disc protrusion" was incurred in the line of duty on 
July 19, 2003.  See Memorandum for Commander, Co. B., 167th 
Infantry, Line of Duty Determination, dated November 22, 2004.  

VA treatment records dated prior to July 19, 2003, show that the 
Veteran was treated in the emergency room in June 2003 for 
complaints of lower extremity numbness.  

VA and private treatment records, dated after July 20, 2003, show 
that the Veteran was treated on a near-continuous basis for back 
and left leg pain.  See, e.g., VA Outpatient Treatment Record, 
dated July 22, 2003 and August 4, 2003.  An August 2003 MRI 
revealed clear disk herniation (L4-L5) and sciatic pain in the 
left leg.  An August 2003 neurosurgery clinic note indicates a 
one and a half year history of back pain with extension in the 
left lower extremity.  In September 2003, the Veteran underwent a 
left L4-5 microdiskectomy.  

In September 2004, the Veteran underwent a C & P examination.  
The Veteran stated that he began having low back pain and left 
leg numbness in 2002.  He further indicated that the low back 
pain became worse during his period of ADT in July 2003, at which 
point he was taken to the emergency room and diagnosed with a 
bulging disk.  The examiner diagnosed herniated disk, L4-5, 
treated with surgical excision.  He also opined that there was no 
connection between the cervical spine injury and the herniated 
disk of the lumbar spine.  He reasoned that there were no lower 
back symptoms prior to 2002 and that there was no indication of 
any injury to the lumbar spine in the original 2000 MVA-related 
injury.  He opined that the exact source of the disk herniation 
was not known and could not be easily ascertained by history.  

VA and private treatment records from 2008 and 2009 show 
continued complaints of chronic low back pain.  

The Veteran underwent a VA C & P examination in May 2010.  The 
examiner noted that the Veteran had lumbar spine surgery in 2003 
and that he currently complained of lumbar pain three to four 
times per week.  A diagnosis of degenerative disc disease of the 
lumbar spine was provided; the examiner opined that it was at 
least as likely as not that the disability was a caused by or a 
result of active service.  His rationale was based on 
"documentation of medical treatment and injury, continuation of 
need for medical care, x-ray findings indicating a chronic 
condition."  

In this regard, it appears that the Veteran's low back disability 
may have preexisted his period of ADT.  If so, the VA examiner 
should address whether the low back disability was aggravated by 
his period of ADT.  Alternatively, if the low back disability did 
not pre-exist the period of ADT, the question becomes whether the 
diagnosed radiculopathy S1 with probable disc protrusion, which 
was incurred in the line of duty according to the November 2004 
memorandum, resulted in a chronic low back disability.  The May 
2010 examiner did not address either of questions; nor did he 
provide any specific insight as to the nature, time of onset, 
and/or etiology of such disorder.  In fact, it appears that he 
largely ignored the Veteran's periods of Reserve service when 
rendering his opinion.  Accordingly, the claim must be remanded 
in order to obtain a VA examination and opinion which addresses 
these issues.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter for 
the reopened issue of entitlement to service 
connection for reactive airway disease, in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2010), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and any other applicable legal 
precedent.  The letter should include an 
explanation as to the information or evidence 
needed to establish a disability rating and 
an effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran should also be sent 
the necessary VCAA notice as it relates 
directly to claims for service connection for 
aggravation of preexisting disorders, which 
differ from the usual service connection 
claims.

2. The AMC/RO should contact the National 
Personnel Records Center (NPRC), and any 
other appropriate sources to verify the 
Veteran's service dates, including all 
periods of active duty, active duty for 
training (ADT), and inactive duty for 
training (IDT).

3. The AMC/RO should arrange appropriate VA 
examination to determine the nature, extent, 
and onset his reactive airway disease 
and/or asthma.  The claims folder must be 
made available to the examiner for review of 
the case, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in the 
report.  The examiner should elicit from the 
Veteran a detailed history regarding the 
onset and progression of relevant symptoms. 
All indicated tests and studies should be 
performed, and the examiner should review the 
results of any testing prior to completing 
the report.  Complete diagnoses should be 
provided.

a. The examiner should provide an opinion 
addressing whether it is at least as likely 
as not (i.e., to at least a 50/50 degree of 
probability) that the Veteran's reactive 
airway disease and/or asthma clearly and 
unmistakably existed prior to his period 
of active service beginning August 1989, and 
if so, whether it was aggravated, (i.e., made 
permanently worse, during his period of 
active duty from August 1989 to December 1998 
beyond its natural progression), or whether 
such pre-service disability and/or 
aggravation is unlikely (i.e., a probability 
of less than 50 percent).  

b. If the examiner finds that the Veteran's 
reactive airway disease and/or asthma did not 
preexist active service, then the examiner 
should provide an opinion addressing whether 
the disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), causally 
or etiologically related to active service.  

3. Schedule the Veteran for an appropriate 
examination or examinations to determine the 
nature and etiology of his claimed 
neck/cervical spine disability and low 
back/lumbosacral spine disability.

With regard to each diagnosed disorder of the 
cervical spine and lumbosacral spine, the 
examiner is requested to offer an opinion as 
to whether it is at least as likely as not (a 
50 percent probability or higher) that the 
current disorder(s) is/are related to:

(a) a disease or injury incurred in or 
aggravated by a period of ADT; or

(b) an injury incurred in or aggravated by a 
period of IDT (the Board parenthetically 
notes that only injuries, and not diseases, 
are recognized under 38 U.S.C.A. § 101(24) 
(West 2002) as the basis for establishing 
service-connection related to periods of 
IDT); or

(c) a disease or injury incurred in or 
aggravated by active duty service.

The examiner is directed to address the lay 
statements of record regarding the injuries 
the Veteran sustained to the neck and low 
back during his reserve service. 

Additionally, the examiner is expressly 
directed to discuss the injuries reported 
during periods of ADT and IDT, especially: 
(1) the June 2000 motor vehicle accident, in 
which the Veteran suffered a "neck injury" 
during a period of IDT. See June 13, 2000, 
Line of Duty Report, and (2) the Line of Duty 
Determination dated in November 2004 showing 
that "radiculopathy S1 probable disc 
protrusion" was incurred in the line of duty 
on July 19, 2003, during a period of ADT.  

All opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record. If the requested opinions cannot be 
made without resorting to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

4. Thereafter, readjudicate the claims for 
service connection.  If the claims remain 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case, and given an opportunity to respond 
before the case is returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


